                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


DESHON ADAMS,

                       Petitioner,

       v.                                                    Case No. 19-C-104
                                                      (underlying Case No. 16-CR-0003)
UNITED STATES OF AMERICA,

                       Respondent.


                                     SCREENING ORDER


       On March 11, 2016, Deshon Adams entered a plea of guilty to one count of possession of

a firearm by a felon in violation of 18 U.S.C. §§ 922(g) and 924(a)(2). On June 30, 2016, the court

imposed a within-guideline sentence of 87 months. Adams appealed, claiming that the court had

impermissibly considered unreliable evidence linking him to seven unsolved shootings when

weighing the sentencing factors. The Court of Appeals rejected Adams’ argument and affirmed the

court’s sentencing determination. United States v. Adams, 879 F.3d 826 (7th Cir. 2018). On

January 14, 2019, Adams filed a motion to vacate and/or correct his sentence pursuant to 28 U.S.C.

§ 2255.

       Pursuant to Rule 4 of the Rules Governing § 2255 Proceedings, I must give the case prompt

initial examination:

       If it plainly appears from the motion, any attached exhibits, and the record of prior
       proceedings that the moving party is not entitled to relief, the judge must dismiss the
       motion and direct the clerk to notify the moving party. If the motion is not
       dismissed, the judge must order the United States Attorney to file an answer,
       motion, or other response within a fixed time, or take other action the judge may
       order.

Rule 4, Rules Governing § 2255 Proceedings.

       Adams asserts two separate claims in his § 2255 motion. He first claims that he is entitled

to relief because his attorney gave him erroneous advice concerning the sentence range he was

facing under the United States Sentencing Guidelines. Adams notes that his attorney estimated that

the sentence range under the Guidelines would be 50 to 71 months when it turned out the range was

between 70 and 87 months. Had he known he was facing a higher guideline range, Adams argues,

he would not have entered a guilty plea. Adams also claims that he does not qualify as a felon

because his battery by a prisoner conviction does not constitute a crime of violence. Based on these

assertions, Adams requests that the court void the plea agreement as the product of deficient counsel

and allow him the option to proceed to trial or receive a sentence promised in the plea agreement.

Neither claim has sufficient merit to proceed.

       To support a claim for ineffective assistance of counsel, a petitioner must prove both the

objectively deficient performance of his counsel and prejudice. Strickland v. Washington, 466 U.S.

668 (1984). First, a petitioner must identify specific acts or omissions of counsel that “fell below

an objective standard of reasonableness.” Id. at 687. In this competence inquiry, “judicial scrutiny

of counsel's performance must be highly deferential” and “every effort [must] be made to eliminate

the distorting effects of hindsight . . . and to evaluate the conduct from counsel's perspective at the

time.” Id. at 689. Second, the petitioner must “affirmatively prove prejudice,” by showing to “a

reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding




                                                  2
would have been different.” Id. at 693. A reasonable probability is a probability “sufficient to

undermine confidence in the outcome.” Id. at 695.

       Adams’ claim of ineffective assistance of counsel is belied by the written plea agreement

and the transcript of the plea colloquy. It is clear from the plea agreement and the colloquy that no

one—neither his attorney, nor the court—promised Adams what the sentence range would be or that

he would receive a sentence within that range. During the plea colloquy, the court asked the

attorneys what their estimate of the sentence range under the Guidelines was. Adams’ attorney

thought it would be around 71 months, and the government estimated the sentence range to be

between 57 and 71 months. Plea Transcript, ECF No. 33, at 8. The court explicitly advised Adams,

as the written plea agreement did, that these were the attorneys’ estimates and they were not binding

on the court. The court instructed Adams that it would make its own determination of what the

sentence range is under the Guidelines. Id. at 9. The written plea agreement conveyed the same

warning. Plea Agreement, ECF No. 11, ¶ 21. It turned out that the disposition of one of Adams’

juvenile offenses scored two points in the criminal history calculation, and his criminal history

category was thereby increased from IV to V. But this could not have been a surprise to Adams,

as the court had warned Adams there was no guarantee what his sentence range would be under the

Guidelines or that he would receive a guideline sentence.

       It is well established that rendering an erroneous opinion on a Guideline calculation does

not establish ineffective assistance of counsel. See United States v. Martinez, 169 F.3d 1049, 1053

(7th Cir. 1999) (“A defense attorney cannot promise his client a particular sentence; all he can do

is make a prediction.”). While it is true that “some predictions are such gross mischaracterizations

that they provide a ‘strong indication of [constitutionally] deficient performance,’” Id. (quoting Iaea


                                                  3
v. Sunn, 800 F.2d 861, 865 (9th Cir.1986)), a “mere inaccurate prediction” does not amount to a

constitutional violation. Id.; see also United States v. Barnes, 83 F.3d 934, 940 (7th Cir. 1991)

(“We have previously held that an attorney's ‘mere inaccurate prediction’ of a sentence, standing

alone, does not demonstrate the deficient performance component of a claim of ineffective

assistance of counsel.”). This is especially the case where, as here, the defendant is expressly told

that “the sentencing court will make its own determinations regarding any and all issues relating to

the imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties [allowed by law].” ECF No. 11, ¶ 21.

       Having acknowledged all of the above under oath in the course of the plea colloquy, Adams

may not now claim ineffective assistance by denying what he was explicitly told.               “The

representations of the defendant at a plea hearing constitute a formidable barrier in any subsequent

collateral proceedings. Solemn declarations in open court carry a strong presumption of verity.”

Blackledge v. Allison, 431 U.S. 63, 74 (1977) (internal quotations and citations omitted); see also

United States v. Peterson, 414 F.3d 825, 827 (7th Cir. 2005) (“Judges need not let litigants

contradict themselves so readily; a motion that can succeed only if the defendant committed perjury

at the plea proceedings may be rejected out of hand unless the defendant has a compelling

explanation for the contradiction.”). Here, the fact that neither attorney correctly estimated Adams’

criminal history is not the kind of mistake that undermines the voluntariness of his plea, especially

since he was told the guideline estimates of the attorneys were just that—estimates. Adams’ claim

of ineffective assistance of counsel therefore fails.

       Adams second claim—that he was not a felon—likewise fails. Adams acknowledged as part

of the plea agreement, and in the course of the plea colloquy, that he had previously been convicted


                                                  4
of battery by a prisoner at the time he possessed a firearm. According to the Presentence Report,

Adams was convicted of battery by a prisoner for beating up another juvenile inmate at the Racine

County Juvenile Detention Center on January 7, 2012, when he was sixteen years old. Though

initially given a nine-month jail term as a condition of probation, his probation was later revoked

and he was sentenced to two years in prison.

       Battery by a prisoner is a felony punishable by up to six years in prison under Wisconsin

law. Wis. Stat. §§ 940.20(1), 939.50(3)(h). Wisconsin courts have held that a juvenile confined

in a juvenile detention facility is a prisoner within the meaning of the state law. In Interest of

C.D.M., 125 Wis. 2d 170, 370 N.W. 2d 287 (Ct. App. 1985). The Wisconsin Juvenile Court

apparently waived jurisdiction over Adams for the offense and he was charged and convicted as

an adult. He thus had a prior felony conviction at the time of the instant offense. Although Adams

contends his crime was not a violent felony, that is irrelevant for purposes of his conviction under

18 U.S.C. § 922(g)(1). It is his felony conviction that rendered his possession of a firearm unlawful.

Accordingly, this claim also fails.

       For the reasons set forth above, Adams’ motion for relief under 28 U.S.C. § 2255 is

summarily denied, and the Clerk is directed to enter judgment dismissing this action. There

remains, however, the question of whether a certificate of appealability should issue.

       A § 2255 petitioner may not proceed on appeal without a certificate of appealability. 28

U.S.C. § 2253(c)(1); see Ouska v. Cahill-Masching, 246 F.3d 1036, 1045 (7th Cir. 2001). A

certificate of appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Tennard v. Dretke, 542 U.S. 274, 282

(2004); Ouska, 246 F.3d at 1045. To make such a showing, the petitioner must “demonstrate that


                                                  5
reasonable jurists could debate whether [the] challenge in [the] habeas petition should have been

resolved in a different manner or that the issue presented was adequate to deserve encouragement

to proceed further.” Ouska, 246 F.3d at 1046; accord Tennard, 542 U.S. at 282; Slack v. McDaniel,

529 U.S. 473, 484 (2000) (certificate of appealability should issue if the petitioner demonstrates

“that reasonable jurists would find the district court's assessment of the constitutional claims

debatable or wrong”). The court finds that no reasonable jurist could debate that Adams’ motion

for relief under § 2255 should be resolved differently or that the issues presented are adequate to

deserve encouragement to proceed further. Accordingly, the court DECLINES to issue a certificate

of appealability. If he seeks to appeal, Adams must request a certificate of appealability from the

Court of Appeals. Fed. R. App. P. 22(b). In any event, the judgment entered pursuant to this

decision is final. To seek further review, petitioner must file a notice of appeal within thirty days

of the judgment.

       SO ORDERED this 31st day of January, 2019.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, Chief Judge
                                                      United States District Court




                                                 6
